                                                                 FILED
                                                                  OCT 03 2018
 1
                                                              CLERK u.s [)tSTRICT COURT
 2
                                                          SOlIT'HERN DISTRICT Of CALIFORNIA
                                                                                    DE

 3                              UNITED STATES DISTRICT COURT
 4                     SOUTHERN DISTRICT OF CALIFORNIA
 5   UNITED STATES OF AMERICA,              Case No.: 18CR3711-GPC

 6                              Plaintiff,

 7                                                   ORDER AND JUDGMENT TO
           v.                                        DISMISS WITHOUT PREJUDICE
 8
     ADALBERTO LERA-MENDEL,
 9
                                Defendant.
10

11

12
13        Upon    motion   of    the   United   States   of   America        and     good     cause

14   appearing,

15        IT IS HEREBY ORDERED that the Information in the above-entitled

16   case be dismissed without prejudice.

17        IT IS SO ORDERED.

18   DATED: October 3, 2018

19

20
                                                HONORABLE GONZALO P. CURIEL
21                                              United States District Court Judge

22

23

24

25
26

27

28
